Appeal by defendant from an order of the Supreme Court, Suffolk County (Gowan, J.), dated December 31, 1981, which denied defendant’s motion to direct plaintiff to sell her interest in the former marital residence to him. Order reversed, with $50 costs and disbursements, and matter remitted to Special Term for a hearing consistent herewith. Special Term was asked to interpret a certain stipulation entered into by the parties as it pertains to the *906buyout and/or sale of the former marital residence. The court found that the buyout period expired October 1,1981. As a result, Special Term did not reach the question of whether defendant had validly exercised his option under the stipulation, and if he had, whether plaintiff’s alleged acts and representations made between October 9 and October 13, 1981 prevented his good faith attempt to purchase the house. Such determination cannot be made on the basis of the record before this court. A hearing must be held to resolve this issue. Gulotta, J. P., O’Connor, Thompson and Brown, JJ., concur.